Citation Nr: 0919608	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. L. Northcutt 




INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in September 2008.  
After completing the requested development, the AMC 
readjudicated the claim, as reflected by a February 2009 
supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.


FINDINGS OF FACT

1.  The Veteran was definitively diagnosed with hepatitis B, 
not hepatitis C, in service.

2.  The Veteran's documented risk factors for hepatitis C 
include his reports of in-service intravenous drug use and 
intranasal cocaine use, and service connection is not 
available for diseases resulting from the Veteran's illegal 
drug use while in service.

3.  The evidence of record fails to corroborate the Veteran's 
reported hepatitis C risk factor of an in-service blood 
transfusion.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In January 2005, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter was sent prior to the initial 
adjudication of the Veteran's claim, and it informed the 
Veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service. 

The Board finds that the content of this letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an SOC dated in 
November 2006 provided him with yet an additional 60 days to 
submit more evidence, and a February 2009 SSOC provided him 
with an additional 30 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, such as service, VA, and private treatment records, and 
the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined, and he was provided with two VA 
examinations during the development of his claim.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

II.  Service Connection

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence of record reflects a current disability, 
as the Veteran's VA treatment and examination reports reflect 
current diagnoses of hepatitis C.  Therefore, the relevant 
inquiry in this case is whether the Veteran's hepatitis C was 
contracted in service.  With regard to contracting this 
disease, the Board notes that the risk factors for hepatitis 
C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various percutaneous exposure such as tattoo, 
body piercing, acupuncture with non- sterile needles, shared 
toothbrushes, or razor blades.  See Veterans Benefits 
Administration All Station Letter 98-110 "Infectious 
Hepatitis" (Nov. 30, 1998).

During service, the Veteran was hospitalized for hepatitis B 
for approximately one week, as reflected by his hospital 
records from the United States Air Force Hospital in 
Wiesbaden, Germany.  The Veteran was definitely diagnosed 
with hepatitis B at that time, as his serologies were 
positive for the Australian Antigen.  At the time he was 
diagnosed he reported heroine use three weeks prior to his 
hospital admission, and his hospital reports reflect a 
diagnosis of hepatitis B associated with heroine use.

The Veteran contends that he contracted hepatitis C in 
service due to a blood transfusion he received when treated 
at the Unites States Air Force Hospital in Wiesbaden, Germany 
for stab wounds.  However, the Veteran's service treatment 
and hospital records fail to reference that the Veteran was 
treated for stab wounds in service or that he ever received a 
blood transfusion.  Moreover, his service physical 
examination reports also fail to reflect any evidence of 
these reported stab wounds.  While the Veteran's separation 
physical examination report reflects a notation that the 
Veteran had identifying body marks, including scars, the 
Veteran's enlistment examination report also noted the 
presence of scars, and in his separation report of medical 
history, the Veteran only reported that he had been 
hospitalized for hepatitis in Wiesbaden and failed to mention 
treatment for stab wounds.

To address the etiology of the Veteran's hepatitis C, the 
Veteran underwent a VA examination in March 2005, at which 
time the examiner diagnosed him with hepatitis C based on his 
blood serologies and opined that the Veteran's hepatitis C 
was related to service.  However, because this opinion was 
rendered after reviewing only the Veteran's post-service 
medical records and not his claims file, the RO requested the 
examiner to render a second opinion after reviewing the 
Veteran's claims file.  The examiner then opined that the 
Veteran's hepatitis C was not related to service.  In a 
September 2008 decision, the Board noted that the logic 
supporting this change in conclusion was unclear, since the 
information in the claims file that the examiner reviewed 
prior to the April 2005 opinion did not contain any new 
information beyond what was reported by the examiner in March 
2005.  Moreover, 
the examiner had not reviewed service hospital records 
reflecting the Veteran's diagnosis of hepatitis B (and 
therefore had made erroneous conclusions about the type of 
hepatitis the Veteran had in service), as these hospital 
records had been submitted directly to the Board after the 
medical opinions were rendered.  Therefore, the Board 
requested a new VA examination and opinion after the RO 
obtained all of the Veteran's in-service inpatient hospital 
records.

These records were obtained, and the Veteran underwent 
another VA examination in January 2009.  During this 
examination, the Veteran reported once using intravenous 
drugs while in service and possibly receiving a blood 
transfusion for a stab wound that occurred in service, and 
the Veteran denied all other hepatitis risk factors, 
including intranasal cocaine use.  The Veteran also reported 
being quarantined while in service after he contracted 
hepatitis, and the examiner noted that the Veteran was 
hospitalized in service for hepatitis B with a history of 
heroine use within the past eight months.  The examiner 
opined that the Veteran's hepatitis C was related to service, 
noting the Veteran's documented in-service intravenous drug 
use and undocumented blood transfusions.  Although the basis 
for the examiner's rationale is unclear, it appears that the 
examiner related the Veteran's hepatitis C to service because 
the Veteran's only reported risk factors were in service.  

According to a history given by the Veteran, he engaged in 
intravenous drug use once during military service, which is 
documented by a service hospital report noting the Veteran's 
recent use of heroine.  Moreover, a review of the Veteran's 
post-service VA treatment records reflects that in April 
2005, the Veteran reported a hepatitis risk factor of 
"intranasal drug use: cocaine, 20," which presumably 
references the Veteran's use of intranasal cocaine when he 
was 20 years old (which would have been during the Veteran's 
military service).  However, under 38 U.S.C.A. § 1110 
compensation is not payable for disability resulting from 
one's own willful misconduct or abuse of alcohol or drugs.  
In essence VA is prohibited by statute from awarding benefits 
based on the use of illegal drugs in service.

Finally, the Board finds the Veteran's report of an in-
service blood transfusion is not supported by the evidence of 
record.  The Veteran's in-service hospitalization records, 
service treatment records, and service physical examination 
reports do not contain any documentation referencing 
treatment for stab wounds or a blood transfusion.  During his 
March 2005 VA examination, the Veteran reported that he was 
not admitted to the hospital when he was treated for his stab 
wounds.  However, the Board finds the Veteran's assertion 
that he was treated for stab wounds and received a blood 
transfusion, but not admitted to the hospital, is not 
credible.  Moreover, the Veteran did not report any stab 
wounds at separation, although he reported his in-service 
hospitalization for hepatitis B, and he affirmatively denied 
having any other illnesses or injuries.

Accordingly, the Board finds there is no basis for relating 
the Veteran's hepatitis C to service.  Service connection may 
not be granted for hepatitis C resulting from the Veteran's 
documented hepatitis C risk factors of in-service drug use, 
and there is no evidence corroborating the Veteran's reports 
of an in-service blood transfusion.  Given the lack of 
evidence linking the Veteran's hepatitis C to service, a 
basis for granting service connection has not been presented, 
and the Veteran's appeal is therefore denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


